Citation Nr: 1758442	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased initial rating in excess of 10 percent for a right knee strain. 


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 2002 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 
FINDING OF FACT

The evidence does not show that the Veteran's right knee strain has limitation of motion, recurrent subluxation or lateral instability, or limitation of flexion/extension.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for right knee strain have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.4, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5256 to 5263. 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but it is not required to provide assistance to a claimant if there is not a reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran has not alleged any deficiencies in VA's duties to notify and assist. Furthermore, the Veteran did not raise any argument regarding deficiency in examination based on the absence of findings relating to passive motion or in weight-bearing and non-weightbearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  There was no assertion as to how such testing could assist in substantiating her claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied 137 S.Ct. 33, 196  L. Ed. 2d 25 (2016) ("A Veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board). As such, the Board will proceed with consideration of the Veteran's appeal. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated. Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran is competent to provide evidence of symptoms observed by her senses, such as pain and swelling. However, she is not competent to measure range of motion or instability as this requires specialized testing. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board finds the Veteran credible to report her observable symptoms. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995); 38 C.F.R. § 4.59. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings may be assigned for compensable limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss. VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. However, separate ratings require separate compensable symptomatology. VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704  (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604  (1997).

Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability. A 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257. The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to determine the appropriate rating. 38 C.F.R. § 4.6. Consideration of pain or other factors under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257 because it is not based on loss of range of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees. To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees. Higher ratings of 20 to 30 percent are available for more limited degrees of flexion. 38 C.F.R. § 4.71a, DC 5260. 

The Veteran's right knee is service-connected for a strain and compensated at 10 percent, 38 C.F.R. § 4.71a, DC 5260. Although it is rated under DC 5260, the RO noted that the 10 percent rating was based on painful motion of the knee under 38 C.F.R. § 4.59. 

At the September 2009 VA examination, the Veteran had full range of motion in the right knee, though pain was noted.  See VBMS 9/8/2009, VA Examination at p. 5. Specifically, after repetitive use, the Veteran had pain in her right knee, which was noted to have a major functional impact. Id. However, the physician also noted that the joint function on the right knee was not additionally limited after repetitive use by fatigue, weakness, lack of endurance or incoordination. Id. During the examination, the physician found that her knee showed no sign of instability, subluxation, locking pain, genu recurvatum or crepitus, or ankylosis. Id. at 4. The Veteran's right knee medial/lateral collateral, anterior/posterior cruciate, and medial lateral meniscus ligaments stability tests were within normal limits for the right and left knee. Id. The examiner also tested the range of motion for the left knee. Id. 

Upon June 2012 VA examination the Veteran's knee was limited to 135 degrees of flexion, with no objective evidence of painful motion, and had no limitation of extension or objective evidence of painful motion. Id. at p. 33-34.  No flare-ups were reported.   The Veteran was able to perform repetitive use testing with no additional limitation of motion.  There was no tenderness or pain for joint line and knee flexion and extension strength were normal. The examiner also found normal anterior, medial-lateral and posterior stability of the knee were normal.  There was no evidence/history of recurrent patellar subluxation, no degenerative or traumatic arthritis, no patellar subluxation, no tibia and/or fibular impairment, and no impact on her ability to work. Id. at 39.

The Board finds the examinations to be adequate because they document subjective complaints, objective test results, and levels of functioning. The Board has also considered the Court's holding in Correia that an examination for the knee based on limitation of motion should consider active and passive motion, pain with weight-bearing, and with the range of the opposite joint. See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016). The examinations of record show active limitation of motion testing, and testing of range of motion on the opposite joint. See September 2009 and June 2012 VA Examinations.  It is difficult to conceive of an instance where passive range of motion (i.e. a third party manipulating the joint) would yield more favorable results of limitation than a veteran using his or her own impaired ligaments and muscles to manipulate the joint. Therefore, the Board finds that remand to have a medical provider to address whether the Veteran experiences differing range of passive motion would provide little to no probative value and cause unnecessary delay to the appeals process with no benefit to the Veteran. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remand which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

Additionally, the Veteran's medical records indicate that she has had a history of right knee pain. See generally, VBMS 11/21/2016, Medical Treatment Records at p. 1; VBMS 12/29/2016, CAPRI. In her private medical records, the physician performed a patella grind test that indicated knee joint pain of 5 out of 10, which could be indicative of chondromalacia patellae or arthritis of patella.  See VBMS 11/21/2016, MTR at p. 1. The physician observed clicking in both knees, greater in the right. Id. The Veteran's medical records are well documented with her knee pain dating from 2011 onward. See VBMS 12/29/2016, CAPRI. The Veteran is currently compensated at a 10 percent rating based on painful motion of the knee under 38 C.F.R. § 4.59, DC 5260. 

Based on the above, the Board finds that a rating in excess of 10 percent for the Veteran's right knee strain is not warranted as the weight of the evidence is against an increased rating.  The evidence also does not establish instability to enable assignment of a separate rating under Diagnostic Code 5257.  In the June 2012 examination, the Veteran's anterior, medial-lateral, and posterior instability were all normal and there was no patellar subluxation, which is insufficient to demonstrate moderate recurrent subluxation or lateral instability for a 20 percent rating or severe recurrent subluxation or lateral instability for a 30 percent rating. 38 C.F.R. § 4.71a, DC 5257. To warrant a higher rating under DC 5260, the disability must be manifested by leg flexion limited to 30 degrees or less. Here, the evidence shows range of motion for knee flexion was within normal levels. Additionally, a separate rating under DC 5261is not demonstrated as there is no indication that the Veteran's knee disability results in limited knee extension as the examiner found there was no limitation in knee extension. See 38 C.F.R. § 4.71a.

The Veteran has reported chronic pain and functional loss, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell. As detailed in the September 2009 VA examination, her range of motion was limited by pain, but not by weakness, fatigue or lack of endurance. Likewise, the June 2012 VA examination report reflects that her range of motion was limited by pain throughout but not by weakness, fatigue or lack of endurance. There was no further limitation of motion on repetition. The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss. Mitchell, 25 Vet. App. 32 (2011). Rather, pain must affect some of the "normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 11; see 38 C.F.R. § 4.40. 

Thus, the findings reflected in these VA examination reports do not support a rating in excess of the 10 percent already in effect. Thus, despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it actually resulted in additional functional loss. Id.; see also DeLuca, 8 Vet. App. at 204-07. In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and less movement than normal due to her right knee disability, the 10 percent disability rating takes into consideration the Veteran's functional loss associated with her right knee; limitation of motion commensurate with a higher evaluation has not been demonstrated. Therefore, the Board finds that 38 C.F.R. § 4.40, 4.45, and 4.59 do not provide a basis for an increased rating. See DeLuca, 8 Vet. App. at 204-07. 

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). See 38 C.F.R. § 4.71a. However, the evidence does not establish any such impairment in this case. 


ORDER

A rating in excess of 10 percent for a right knee strain is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


